DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a first Non-Final Office Action to Application Serial Number: 17/251,723, filed on December 11, 2020.  In response to Examiner's Requirement for Restriction/Election notice of August 23, 2022,  Applicant on August 26, 2022 elected claims 11-18 in Group II without traverse.  Claims 11-18 are pending in this application and have been rejected below.

Priority
The Examiner has noted this Application claims priority from  PCT/US19/36894 filed June 13, 2019 which claims priority from Provisional Application 62/684,466 filed June 13, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) filed on December 11, 2020, January 12, 2021 and February 09, 2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and are considered by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-18 are directed towards a non-transitory computer-readable medium, which is among the statutory categories of invention.
Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite monitoring and managing worker task status data for a human-centric process.
Claim 11 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, while each of a plurality of workers is performing the one or more tasks associated with the implemented human-centric process, receive current worker task status data representative of a respective worker completing one of the tasks associated with the implemented human-centric process, wherein the worker task status data comprises objective data; receive prior worker task status data and prior author process modification data for prior human-centric processes; determine whether the current worker task status data meets task completion criteria, wherein the task completion criteria are based on the current worker task status data, the prior worker task status data and the prior author modifying step data; and in response to a first determination that the current worker task status data does not meet task completion criteria, provide a recommendation to alter one or more characteristics of the one or more task cards constitutes methods based on managing personal behavior. The recitation of a HCP authoring application window does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, Claim 11 recites provide a human-centric process (HCP) authoring application window configured to allow an author to edit one or more tasks associated with implementing the human-centric process, wherein the HCP authoring application window comprises one or more task cards, wherein at least one of the task cards includes HCP task characteristic data input fields configured to receive HCP task characteristics of the task card by the author; a recommendation area of the HCP authoring application window and cause the task card for the HCP to be displayed in a task card area of the HCP authoring application window; and in response to a second determination that the current worker task status data meets the task completion criteria, cause the task card for the HCP to be displayed in the task card area of the HCP authoring application window. Claim 11 recites the HCP authoring application window amounts to no more than a generic computer component used as a tool to apply the instructions of the abstract idea; see MPEP 2106.05(f) as well as providing functions of receiving and displaying information, which is considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 11 recites a non-transitory computer readable storage medium storing programs comprising executable instructions at a high-level of generality such that they also amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 11 is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including the non-transitory computer readable storage medium storing programs comprising executable instructions and HCP authoring application window amount to no more than a recitation of generic computer elements utilized to perform generic computer functions, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0016]; [0021]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 12-18 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claim 11.  Therefore claims 12-18 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suri et al., U.S. Publication No. 2016/0162816 [hereinafter Suri], and further in view of Suri et al., U.S. Publication No. 2017/0364857 [hereinafter Suri 857’]. 

Referring to Claim 11, Suri teaches: 
A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions (Suri, [0028]), which when executed by an electronic system, cause the electronic system to:
while each of a plurality of workers is performing the one or more tasks associated with the implemented human-centric process, receive current worker task status data representative of a respective worker completing one of the tasks associated with the implemented human-centric process, wherein the worker task status data comprises objective data (Suri, [0034]), “The concept probes combine monitoring information (i.e., automated and manual task information) from business process execution as well as service execution into aggregated information that is informative from a business concept point of view. This aggregated information 82 may be accessed by a listener component 90, which in turn can be accessed by a user via a user interface, such as interface 20. The listener component may evaluate compliance of the monitoring information with one or more rules, such as a service level agreement (SLA) rule 92”; (Suri, [0037]), “, a concept probe is associated with each manual task required to execute the business process activity at S204. Next, the concept probe(s) is connected to at least one monitoring component--such as the HTMCA--of the BPM infrastructure at S206. At S208, the concept probe is provided with a mapping between the concept probe and manual task information associated with at least one manual task called on by the BPM infrastructure for execution of the business process activity…”; 
receive prior worker task status data and prior author process modification data for prior human-centric processes (Suri, [0037]-[0038]), “the concept probe queries for manual task information, including, for example, users of an entity employing the BPM infrastructure, roles of the users; and a combination of the above each associated with the business process activity. At S212, the concept probe collects the manual task information received from the BPM infrastructure. At S214, the concept probe aggregates the manual task information and computes a metric value with the aggregated information. At S216, the concept probe compares the metric value with a predetermined threshold… the business process probe queries the BPM infrastructure for additional information, such as tasks started and completed in a same time interval for executing the manual task-of-interest; tasks started before the manual task-of-interest and completed in the same time interval; tasks started after the manual task-of-interest and not completed in the same time interval; and/or tasks started before the manual-task-of-interest and not completed in the same time interval; etc. At S228, the business process probe determines if automatic task information is received. In the contemplated embodiment, automatic task information can include activity information acquired from a second probe connected to the BPM infrastructure”;
determine whether the current worker task status data meets task completion criteria, wherein the task completion criteria are based on the current worker task status data, the prior worker task status data and the prior author modifying step data (Suri, [0037]-[0038]), “At S214, the concept probe aggregates the manual task information and computes a metric value with the aggregated information. At S216, the concept probe compares the metric value with a predetermined threshold… the business process probe queries the BPM infrastructure for additional information, such as tasks started and completed in a same time interval for executing the manual task-of-interest; tasks started before the manual task-of-interest and completed in the same time interval; tasks started after the manual task-of-interest and not completed in the same time interval; and/or tasks started before the manual-task-of-interest and not completed in the same time interval; etc. At S228, the business process probe determines if automatic task information is received. In the contemplated embodiment, automatic task information can include activity information acquired from a second probe connected to the BPM infrastructure…the business process probe compares the correlated information with a predetermined threshold”;
in response to a first determination that the current worker task status data does not meet task completion criteria, provide a recommendation to alter one or more characteristics of the one or more task cards in a recommendation area of the HCP authoring application window and cause the task card for the HCP to be displayed in a task card area of the HCP authoring application window (Suri, [0052]), “The alerting and reporting component 506 compares aggregated metric values acquired from the workload analysis component 504 to thresholds of the SLA. Depending on the rules, the alerting and reporting component 506 may react to specified manual activities that are high in priority and/or require more attention. If the SLA thresholds are not met (e.g., exceeded in the case of execution time), the alerting and reporting component 506 may notify registered monitoring listener components via listener port 516”; (Suri, [0037]; [0059]); and
in response to a second determination that the current worker task status data meets the task completion criteria, cause the task card for the HCP to be displayed in the task card area of the HCP authoring application window (Suri, [0037]), “In response to the metric value not meeting the threshold (NO at S216), the concept probe relays the manual task information to a business process probe at S222”; (Suri, [0056]), “The resulting information can be provided to clients, such as business process probe (414 in FIG. 4 and/or listener component) of the concept probe 702 via an interface 712”; (Suri, [0041]). 
Suri teaches a concept probe that monitors human tasks related to human-centric business processes in a service-oriented environment (see par. 0021) and a domain-specific business process setting, an architect of the business processes can define a number of roles having human actors, each manual activity can be associated to a role, and each role can be assigned to a single human-actor or to a group of actors (see par. 0040]), but Suri does not teach: 
provide a human-centric process (HCP) authoring application window configured to allow an author to edit one or more tasks associated with implementing the human-centric process, wherein the HCP authoring application window comprises one or more task cards, wherein at least one of the task cards includes HCP task characteristic data input fields configured to receive HCP task characteristics of the task card by the author.

However Suri 857’ teaches: 
provide a human-centric process (HCP) authoring application window configured to allow an author to edit one or more tasks associated with implementing the human-centric process, wherein the HCP authoring application window comprises one or more task cards, wherein at least one of the task cards includes HCP task characteristic data input fields configured to receive HCP task characteristics of the task card by the author (Suri, 857’, [0051]), “concept probes 42, 43, 44 are created by the probe generator 45, which includes mapping business concepts to the services that implement them. The concept probes 42, 43, 44 may be aggregated to form a business probe 40 corresponding to a given business process”; (Suri 857’, [0089]-[0090]), “… The generation can be done using a variety of existing methods such as code generation, template instantiation, and/or component generation”; (Suri 857’, [0040]), “instructions 17 for executing various software components, such as a business process probe 40, a plurality of concept probes 42, 43, 44, which may be created at least partially automatically by a probe generator 45”; (Suri 857’, [0046]; [0024]; [0026]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the human-centric business processes in a service-oriented environment in Suri to include the software limitations as taught by Suri 857’. The motivation for doing this would have been to improve the method of monitoring of human tasks related to human-centric business processes in a service-oriented environment in Suri (see par. 0001) to efficiently include the results of providing access to a business process modeling suite (BPMS) which implements the business process description (see Suri 857’ par. 0046).

Referring to Claim 12, the combination of Suri in view of Suri 857’ teaches the non-transitory computer readable storage medium of claim 11. Suri further teaches: 
wherein the current worker task status data and/or the prior worker task status data comprises at least one of: an image, a task completion time, or tool usage data generated by a tool used by the respective worker (Suri, [0040]), “"all-manual" human-centric business process 300 deployed into the BPMS monitoring component 302 and consisting of only manual activities… Business process monitoring capabilities 304 are provided by the BPMS monitoring component 302 and can include, inter alia, the generation of events when activities execute, and the computation of execution times for, and the reporting of, various states in which the business processes operate”; (Suri [0043]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suri, in view of Suri 857’, and further in view of Krofchalk et al., U.S. Publication No. 2017/0305234 [hereinafter Krofchalk].

Referring to Claim 13, the combination of Suri in view of Suri 857’ teaches the non-transitory computer readable storage medium of claim 11. Suri teaches a concept probe that monitors human tasks related to human-centric business processes (see par. 0021), but Suri does not explicitly teach:
wherein the current worker task status data and/or the prior worker task status data includes task troubleshooting data.

However Krofchalk teaches: 
wherein the current worker task status data and/or the prior worker task status data includes task troubleshooting data (Krofchalk, [0172]), “The system 12 is capable of displaying error status for real time and past event troubleshooting. The system's 12 Error Status display shows both current error causes and past error status causes for any event log recorded by the system”; (Krofchalk, [0173]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the task monitoring in Suri to include the status limitations as taught by Krofchalk. The motivation for doing this would have been to improve the method of monitoring of human tasks related to human-centric business processes in a service-oriented environment in Suri (see par. 0001) to efficiently include the results of storing event log records to identify corresponding conditions monitored by the system (see Krofchalk par. 0066).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suri, in view of Suri 857’, and further in view of Joshi, U.S., Publication No. 2015/0212815 [hereinafter Joshi]

Referring to Claim 14, the combination of Suri in view of Suri 857’ teaches the non-transitory computer readable storage medium of claim 11. Suri teaches a concept probe that monitors human tasks related to human-centric business processes (see par. 0021), but Suri does not explicitly teach:
wherein the task completion criteria includes a criterion that is met when, for a given task having two versions, factors representative of a first portion of the current worker task status data representative of a first version of the given task and a second portion of the current worker task status data representative of the second version of the given task indicate that the first portion of work task completion data has a more favorable outcome as compared to a second portion of the worker task completion data, wherein the electronic system is further caused to: in response to a determination that the first portion of the worker task completion data has the more favorable outcome for the HCP, provide a recommendation to the author to use the first portion of the current worker task status data for the HCP; and in response to a determination that the first portion of the worker task completion data has a less favorable outcome for the HCP, provide a recommendation to the author to use the second portion of the current worker task status data for the HCP.

However Joshi teaches: 
wherein the task completion criteria includes a criterion that is met when, for a given task having two versions, factors representative of a first portion of the current worker task status data representative of a first version of the given task and a second portion of the current worker task status data representative of the second version of the given task indicate that the first portion of work task completion data has a more favorable outcome as compared to a second portion of the worker task completion data, wherein the electronic system is further caused to: in response to a determination that the first portion of the worker task completion data has the more favorable outcome for the HCP, provide a recommendation to the author to use the first portion of the current worker task status data for the HCP; and in response to a determination that the first portion of the worker task completion data has a less favorable outcome for the HCP, provide a recommendation to the author to use the second portion of the current worker task status data for the HCP (Joshi, [0023]-[0025]), “… maintenance and control of multiple versions of an application and associated performance metrics by running the multiple versions of the application using a tool such as, for example, a profiler, during performance tuning… allow a user to make changes to computer executable instructions, compare the performance metrics of the various versions and thus fine tune the application… enable software developers to maintain and control different versions of a computer program during performance tuning using a profiler… changes made to previous versions during performance tuning are preserved, and thus are not lost. According to disclosed embodiments, the profiler compares performance of the most recent version of the code to the performance of previous versions of the code. Based on the comparison, suggestion is provided regarding which version to maintain”; (Joshi, [0044]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the task monitoring in Suri to include the version limitations as taught by Joshi. The motivation for doing this would have been to improve the method of monitoring of human tasks related to human-centric business processes in a service-oriented environment in Suri (see par. 0001) to efficiently include the results of enabling efficient maintenance and control of multiple versions of applications for performance tuning (see Joshi par. 0005).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suri, in view of Suri 857’, and further in view of Aberg et al., U.S. Patent No. 10,970,183 [hereinafter Aberg]

Referring to Claim 15, the combination of Suri in view of Suri 857’ teaches the non-transitory computer readable storage medium of claim 11. Suri teaches a concept probe that monitors human tasks related to human-centric business processes (see par. 0021), but Suri does not explicitly teach:
wherein the task completion criteria includes a criterion that is met when, for a given task, task factors representative of the current worker task status data, the prior worker task status data and/or the prior author process modification data for the prior human-centric processes indicate that the task has an undesirable outcome, wherein the electronic system is further caused to: in response to a determination that the task factors indicate that the task has the undesirable outcome, provide a recommendation to the author to alter the HCP task characteristics for the HCP; in response to a determination that the task factors indicate that the task does not have the undesirable outcome, maintain the task for the HCP.

However Aberg teaches: 
wherein the task completion criteria includes a criterion that is met when, for a given task, task factors representative of the current worker task status data, the prior worker task status data and/or the prior author process modification data for the prior human-centric processes indicate that the task has an undesirable outcome, wherein the electronic system is further caused to: in response to a determination that the task factors indicate that the task has the undesirable outcome, provide a recommendation to the author to alter the HCP task characteristics for the HCP; in response to a determination that the task factors indicate that the task does not have the undesirable outcome, maintain the task for the HCP (Aberg, [col. 14, ln. 25-34]), “the performance engine 116 may be configured to determine whether the results produced by the source model are inaccurate or otherwise not reliable… In this case, the performance engine 116 may be configured to treat the threshold or tolerance level as a false goal, and advice, such as a proposed change, that causes the model to produce more accurate results may be validated”; (Aberg, [col. 3, ln. 53]-[col. 4, ln. 54]), “The performance engine may apply the performance rules from the group to the source model, identify the advice output by at least some of the rules, and determine whether or not that advice improves the model's performance… The model analyzer may evaluate the model and determine whether the one or more specified conditions or settings are present in the model. If the one or more specified conditions or settings are found in the model, in which case the rule may produce a warning or failure, the performance engine may evaluate the rule's advice… the advice from a given performance rule may suggest making a change to the source model, and the performance rules may include one or more scripts that may be executed to apply the change to the source model. The modification and reversion unit of the performance engine may make the change, and the performance profiler may obtain new performance data, i.e., execution speed and memory usage, for the source model as changed. The testing unit may compare the new performance data to the previously obtained baseline information. If the new performance data is better, the performance engine may retain the proposed change that was made to the model. On the other hand, if the new performance data fails to meet the threshold specified by the user, or is worse than the baseline information, the modification and reversion unit may undo the proposed change, thereby reverting back to the original model… evaluate one or more results of the changed model, and may compare them to results of the source model. Results may include output values generated by the changed and source models, intermediate results generated by the changed and source models, verification or validation outcomes… The testing unit may determine whether the new results, such as new output values, differ from the original results, e.g., original output values, for example by some tolerance, which may be user or programmatically specified…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the task monitoring in Suri to include the criteria limitations as taught by Aberg. The motivation for doing this would have been to improve the method of monitoring of human tasks related to human-centric business processes in a service-oriented environment in Suri (see par. 0001) to efficiently include the results of providing effective advice for improving performance (see Aberg col. 9, ln. 22-23).

Referring to Claim 16, the combination of Suri in view of Suri 857’ in view of Aberg teaches the non-transitory computer readable storage medium of claim 15. Suri further teaches: 
wherein the task factors include at least one of: a task complete time, a task completion cost, and a task completion quality value (Suri, [0063]), “applying the metrics to various constraints set forth in the rules, the system can correlate information regarding the workload on various roles, the workload on various actors, time complexity, and task difficulty level to generate information about the task execution and its efficiency”; (Suri, [0038]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suri, in view of Suri 857’, and further in view of Volchegursky et al., U.S. Publication No. 2017/0270439 [hereinafter Volchegursky]. 

Referring to Claim 17, the combination of Suri in view of Suri 857’ teaches the non-transitory computer readable storage medium of claim 11. Suri teaches concept probes associated with manual tasks required to execute the business process activity (see par. 0037) and applying the metrics to constraints set forth in rules (see par. 0063), but Suri does not explicitly teach: 
wherein the task authoring criteria includes a criterion that is met when the task cards include a first task card and a second task card that are not sequentially ordered, and when the first task card and the second task card both include an indication that a common tool is needed to complete the tasks specified in the first task card and the second task card, and wherein the electronic system is further caused to: in response to a determination that the first task card and the second task card both include an indication that the common tool is needed to complete the tasks specified in the first task card and the second task card, provide a recommendation to the author to sequentially order the first task card and the second task card together.

However Volchegursky teaches: 
wherein the task authoring criteria includes a criterion that is met when the task cards include a first task card and a second task card that are not sequentially ordered, and when the first task card and the second task card both include an indication that a common tool is needed to complete the tasks specified in the first task card and the second task card, and wherein the electronic system is further caused to: in response to a determination that the first task card and the second task card both include an indication that the common tool is needed to complete the tasks specified in the first task card and the second task card, provide a recommendation to the author to sequentially order the first task card and the second task card together (Volchegursky, [0058]), “a task cluster can be associated with a multifaceted similarity factor identifying loans originating in San Francisco and exceeding the threshold value. In embodiments, the task categorizer 330 can be configured to adjust and modify the task similarity factors of the task clusters 350 such that each task of the plurality of tasks stored in the work queue 230 is included in one task cluster 332”; (Volchegursky, [0065]), “the list manager component 350 can receive from the task categorizer 330 a task cluster that includes a first task and a second task, and can, for the first task, determine which resource(s) were used to complete the first task… the list manager 350 may determine the resources used to complete the second task in the task cluster. Each of the determined resources may then identified, e.g., by their respective resource identifiers, in the resource list 352 for the task cluster. In embodiments, when a resource is correlated with additional information, such as a filter criterion applied to the resource recorded by the report filter recorder 414, the resource list 352 for the task cluster 332 may identify both the resource and the additional correlated information, e.g., the filter criterion. The reports along with the correlated additional information, such as the filter criteria stored in resource list 352 may then be presented in a summarized task view in a similar task”; (Volchegursky, [0043]-[0044]), “… work queue may include a plurality of tasks… associated with a plurality of cases stored in the case repository 210… a work queue is associated with a contract review phase of a process and tasks in that work queue require knowledge of contract law. Such tasks may be assigned to knowledge workers with legal training and/or in the enterprise's legal department…a task manager component 235 in the case management system 200 is configured to manage task assignments. For example, when a task that needs to be completed is received and/or identified, the task manager component 235 is configured to identify which skill is needed to complete the task and to add the task to the work queue corresponding to the skill. In addition, when a request for a task is received from a knowledge worker, the task manager component 235 can be configured to determine the requesting knowledge worker's skill set based on, for example, the worker's role and/or department, to identify at least one work queue in the work queue repository 230 that matches the skill set, and to assign a task from the matching work queue to the requesting knowledge worker”; (Volchegursky, [0055]-[0056]), “task metadata related to… task specific parameters that identify to which type of activity or function the task is directed… execute more than one clustering algorithm to generate different sets of task clusters 350 and then to compare and/or consolidate the sets to determine an optimal set of task clusters 350. Such a determination may be based on a minimum or maximum cluster size, the semantic value of the similarity factor associated with a task cluster 332, and/or any other clustering parameter”; 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the concept probes associated with human tasks in Suri to include the task limitations as taught by Volchegursky. The motivation for doing this would have been to improve the method of monitoring of human tasks related to human-centric business processes in a service-oriented environment in Suri (see par. 0001) to efficiently include the results of determining optimal sets of task clusters (see Volchegursky par. 0056).

Referring to Claim 18, the combination of Suri in view of Suri 857’ teaches the non-transitory computer readable storage medium of claim 11. Suri teaches concept probes associated with manual tasks required to execute the business process activity (see par. 0037) and applying the metrics to constraints set forth in rules (see par. 0063), but Suri does not explicitly teach: 
wherein the task authoring criteria includes a criterion that is met when the task cards include a first task card and a second task card that are not sequentially ordered, and when the first task card and the second task card both include an indication that a common area of a work site is needed to complete the tasks specified in the first task card and the second task card, and wherein the electronic system is further caused to: in response to a determination that the first task card and the second task card both include an indication that the common area of the work site is needed to complete the tasks specified in the first task card and the second task card, provide a recommendation to the author to sequentially order the first task card and the second task card together.

However Volchegursky teaches: 
wherein the task authoring criteria includes a criterion that is met when the task cards include a first task card and a second task card that are not sequentially ordered, and when the first task card and the second task card both include an indication that a common area of a work site is needed to complete the tasks specified in the first task card and the second task card, and wherein the electronic system is further caused to: in response to a determination that the first task card and the second task card both include an indication that the common area of the work site is needed to complete the tasks specified in the first task card and the second task card, provide a recommendation to the author to sequentially order the first task card and the second task card together (Volchegursky, [0057), “the task similarity factor of a task cluster 332 is shared by tasks in the task cluster 332. Because the tasks are clustered based on the task metadata and case metadata, the task similarity factors are naturally directed to at least task specific and case specific parameters…the task similarity factor may be related to at least one of geographical case specific parameters, a preferred communication language…”; (Volchegursky, [0058]), “a task cluster can be associated with a multifaceted similarity factor identifying loans originating in San Francisco and exceeding the threshold value. In embodiments, the task categorizer 330 can be configured to adjust and modify the task similarity factors of the task clusters 350 such that each task of the plurality of tasks stored in the work queue 230 is included in one task cluster 332”; (Volchegursky, [0065]), “the list manager component 350 can receive from the task categorizer 330 a task cluster that includes a first task and a second task, and can, for the first task, determine which resource(s) were used to complete the first task… the list manager 350 may determine the resources used to complete the second task in the task cluster. Each of the determined resources may then identified, e.g., by their respective resource identifiers, in the resource list 352 for the task cluster. In embodiments, when a resource is correlated with additional information, such as a filter criterion applied to the resource recorded by the report filter recorder 414, the resource list 352 for the task cluster 332 may identify both the resource and the additional correlated information, e.g., the filter criterion. The reports along with the correlated additional information, such as the filter criteria stored in resource list 352 may then be presented in a summarized task view in a similar task”; (Volchegursky, [0043]-[0044]), “… work queue may include a plurality of tasks… associated with a plurality of cases stored in the case repository 210… a work queue is associated with a contract review phase of a process and tasks in that work queue require knowledge of contract law. Such tasks may be assigned to knowledge workers with legal training and/or in the enterprise's legal department…a task manager component 235 in the case management system 200 is configured to manage task assignments… when a request for a task is received from a knowledge worker, the task manager component 235 can be configured to determine the requesting knowledge worker's skill set based on, for example, the worker's role and/or department, to identify at least one work queue in the work queue repository 230 that matches the skill set”; (Volchegursky, [0056]), “… execute more than one clustering algorithm to generate different sets of task clusters 350 and then to compare and/or consolidate the sets to determine an optimal set of task clusters 350. Such a determination may be based on a minimum or maximum cluster size, the semantic value of the similarity factor associated with a task cluster 332, and/or any other clustering parameter”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the concept probes associated with human tasks in Suri to include the task limitations as taught by Volchegursky. The motivation for doing this would have been to improve the method of monitoring of human tasks related to human-centric business processes in a service-oriented environment in Suri (see par. 0001) to efficiently include the results of determining optimal sets of task clusters (see Volchegursky par. 0056).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hutz (US 8786425 B1) – The interface 500 includes a set control 530 that receives input to set the first suggested rule for the monitoring system. The interface 500 also includes a decline control 532 that receives input to decline the first suggested rule for the monitoring system. The interface 500 further includes a modify control 534 that receives input to accept the first suggested rule for the monitoring system, but in a modified format. The modify control 534 may cause display of another interface that enables a user to provide input to modify the first suggested rule by adding, removing, and/or changing criteria for meeting the rule and/or changing actions taken when the rule has been met. The system 200 may consider decisions to set, decline, and modify the first suggested rule in future suggestions made to the user.

Schonig et al. (Supporting collaborative work by learning process models and patterns from cases) – Recent work shows an increasing interest of the Business Process Management (BPM) community in unstructured, so-called "human-centric" processes. Case Management (CM) is a new trend that focuses on the support of collaborative human-centric processes. Although CM provides concepts that support human-centric work, processes have to be modelled beforehand in order to be supported by IT systems. Hence, a problem that arises when applying CM is that when organisations begin to formalize CM practice, it is often difficult to express rules controlling the applicability of tasks. Furthermore, fundamental complexity challenges arise when applying CM in practice. In this contribution, we provide a solution to these two issues. We propose that managing human-centric processes should start with model skeletons that serve as a lattice where initial process execution can lean against. Additionally, by tracking different process cases, substantial process knowledge is recorded. Exploring process history might reveal certain recurring patterns that serve as dynamic guidance enhancement for CM systems. In this way, process models might evolve over time, become more and more complete and better reflect operational reality.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624